Appeal from so much of an order as denies appellant’s motion to modify a divorce judgment so as to reduce the amount appellant is directed to pay for the support of his former wife and their child. Order modified on the law and the facts by deleting the words “in all respects denied” from the first ordering paragraph, and by substituting therefor the words and figures “ granted to the extent of reducing the amount which defendant is required to pay from $25 a week to $15 a week, retroactive to November 29, 1957”. As so modified, order insofar as appealed from affirmed, without costs. Findings of fact insofar as they may be inconsistent herewith are reversed, and new findings are made as indicated herein. In our opinion, appellant is entitled to the reduction granted, in the light of the relative incomes of the parties and the daughter’s attainment of her majority, marriage and removal from respondent’s home (Phillips v. Phillips, 1 A D 2d 393, affd. 2 N Y 2d 742; Shapiro v. Shapiro, 256 App. Div. 838; Halsted v. Halsted, 228 App. Div. 298). Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur; Nolan, P. J., dissents and votes to affirm without modification.